Citation Nr: 0431707	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right hand, including a fractured 
index finger, with a retained foreign body, from 10 percent 
disabling.

2.  Entitlement to service connection for residual nerve 
damage secondary to the service-connected residuals of a 
shell fragment wound of the right hand, including a fractured 
index finger, with a retained foreign body.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from February 1967 to 
December 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims seeking 
entitlement to an increased rating for residuals of a shell 
fragment wound of the right hand, including a fractured index 
finger, with a retained foreign body, from 10 percent 
disabling, and entitlement to service connection for residual 
nerve damage secondary to the service-connected residuals of 
a shell fragment wound of the right hand, including a 
fractured index finger, with a retained foreign body.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's September 2004 substantive appeal, he 
checked the box to indicate that he wanted a Board hearing 
before a traveling member of the Board.  Hence, this case is 
REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board at the Detroit 
Regional Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




